Citation Nr: 1501825	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO.  12-09 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for left and right hand cold injury residuals.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran had active service from July 1982 to October 1988 and from July 1989 to February 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

A hearing before the undersigned Veterans Law Judge was held in September 2014 at the RO.  A transcript of the hearing has been associated with the claims file.

This appeal was processed using the Virtual VA (VVA) and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the AOJ. VA will notify the appellant if further action is required on his part.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).

At the outset, the Board notes that the Veteran has been service connected for residuals of a right hand injury, assigned a noncompensable disability rating; and for cold injury residuals of the left and right foot, both at 30 percent disability rating

At the September 2014 Board hearing, the Veteran testified that he experienced symptoms of numbness and tingling, claimed as cold injury residuals.  The Veteran stated that when he experienced symptoms of, and sought treatment for, cold injury to his feet during his military service, he also reported pain and throbbing in his hands, but since the injury to his feet was the main concern, his hand complaints were not noted in his service treatment records.  The Veteran testified that he received treatment for his current symptoms and was told by medical providers that he did in fact have cold injury to his hands.  Finally, the Veteran stated the symptoms he currently experiences are separate and distinct from those of his service-connected right hand injury.

In July 2010, the Veteran underwent a VA examination where he was diagnosed with bilateral hand periarticular osteopenia and the VA examiner determined "[t]hese changes do not seem to be of any trauma related etiology."

The duty to assist includes providing a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on the claim.  An examination is required when (1) there is evidence of a current disability, (2) evidence establishing an in-service event, injury, or disease, or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Here, as the Veteran is service connected for residuals of a right hand injury and for cold injury residuals of the left and right foot, and given his testimony before the Board, a remand for a new VA medical examination is warranted.

Accordingly, the case is REMANDED for the following action:

1. Copies of updated treatment records should be obtained and added to the record.

2. After all outstanding treatment records have been obtained and associated with the claims file, schedule the Veteran for a VA examination before an appropriate specialist regarding his claim for service connection for left and right hand cold injury residuals.   All tests and studies deemed appropriate by the examiner should be performed.  The Veteran's claims file and a complete copy of this REMAND must be made available to the VA examiner, who must state in his/her report that such were reviewed in conjunction with this examination. 

Thereafter, the VA examiner must present the diagnosis or diagnoses that specifically describe(s) any disabling condition affecting the Veteran's bilateral hands: i.e., that part of his right upper extremity whose structure comprises the bones, muscles, ligaments, tendons, nerves, and vasculature encompassed within the palms and the digits.

The VA examiner should then provide nexus opinions, presented in the context of the medical record, with complete supportive rationales, addressing the following questions:

a. Does the Veteran have a diagnosed cold injury residual disability or disabilities of his bilateral hands that is/are separate and distinct from his service-connected residuals of a right hand injury? 

If so, then;

b. Is it at least as likely as not (i.e., 50 percent probability or greater) that the diagnosed cold injury residuals of the left and right hands revealed on examination had its/their onset during active military service or is otherwise related thereto? 

If the opinion is that the diagnosed cold injury residuals of the left and right hands did not have their onset during active military service, then;

c. The opining VA examiner should state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's diagnosed cold injury residuals of the left and right hands revealed on examination is/are caused by, or aggravated by, his service-connected residuals of a right hand injury.

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability. 

If aggravation is present, the examiner should indicate, to the extent possible, the approximate level of severity of the disorder (i.e., a baseline) before the onset of the aggravation.

d. Each hand should be considered separately.

A rationale for the requested opinions shall be   provided.  If the VA examiner cannot provide an opinion without resorting to mere speculation, he/she shall provide a complete explanation stating why this is so.  In so doing, the VA examiner shall explain whether the inability to provide an opinion is the result of a need for additional information or that he/she has exhausted the limits of current medical knowledge in providing an answer to the particular question.

Additionally, the VA examiner should consider and comment on the Veteran's in-service treatment records, VA treatment records (including all prior pertinent VA Compensation and Pension examination records), and private treatment records.  Furthermore, the VA examiner should also discuss the Veteran's lay statements regarding history and chronicity of symptomatology when discussing the offered opinions.

3. Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, corrective procedures must be implemented.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

4. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim is not granted in full, a supplemental statement of the case must be provided to the Veteran and his representative, an adequate opportunity to respond must be provided, and the appeal must thereafter be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

